EMPLOYMENT AGREEMENT

This Employment Agreement (as amended from time to time, this “Agreement”) is
entered into this 16th day of January, 2009 by and among Westell Technologies,
Inc, a Delaware corporation (the “Company”), Westell, Inc., an Illinois
corporation (the “Operating Subsidiary”) and Richard S. Gilbert (“Executive”).

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

SECTION 1.       EMPLOYMENT AND DUTIES. Effective March 1, 2009 or such earlier
date as the Company and Executive agree (the “Effective Date”) the Company shall
employ Executive to serve as President and Chief Executive Officer of the
Company and as President and Chief Executive Officer of the Operating
Subsidiary, during the Term (as such term is defined in Section 3). Executive
accepts such employment as of the Effective Date on the terms and conditions set
forth in this Agreement. Executive shall perform the duties of President and
Chief Executive Officer of the Company and of the Operating Subsidiary and shall
perform such other duties consistent with such positions as may be assigned to
Executive from time to time by the Board of Directors of the Company or the
Operating Subsidiary (individually a “Board,” and collectively, the “Boards”).
Executive shall devote his best efforts and skills to the business and interests
of the Company and the Operating Subsidiary on a full-time basis, provided,
however, that, to the extent such activities do not adversely affect the
performance of his responsibilities to the Company and the Operating Subsidiary
hereunder, Executive may (i) manage his personal investments and participate in
charitable and civic affairs and (ii) serve on the boards of directors of
for-profit or non-profit corporations if approved by the Boards, such approval
not to be unreasonably withheld. Executive shall at all times observe and abide
by the Company’s and the Operating Subsidiary’s written policies and procedures
as in effect from time to time. Executive agrees to relocate his primary
residence to the Chicago area within a reasonable period of time following the
Effective Date, but not later than six months following the Effective Date.

As of the Effective Date, Executive shall have been elected by the Boards to
serve as a director thereon and Executive agrees to so serve. At the request of
either Board, Executive shall also serve as an officer and/or director of one or
more subsidiaries of the Company or the Operating Subsidiary or other companies
in which they have a right to designate officers and/or directors, respectively.

 

--------------------------------------------------------------------------------

Upon termination of Executive’s employment with the Company and the Operating
Subsidiary for any reason, Executive shall promptly resign and shall be deemed
to have resigned from all positions as officer and director of each of the
Westell Companies and each other company as to which Executive has been serving
as an officer or director at the request of the Boards.

SECTION 2.           COMPENSATION. In consideration of the services to be
performed by Executive hereunder, Executive shall receive from the Operating
Subsidiary the following compensation and benefits:

2.1  Base Salary. During the Term, Executive shall be paid an annual base salary
by the Operating Subsidiary (the “Base Salary”) which shall be payable in
installments consistent with the Operating Subsidiary’s payroll schedule. The
Base Salary shall be Five Hundred Thousand Dollars ($500,000) per year, subject
to review each year during the Operating Subsidiary’s annual salary review. The
Operating Subsidiary may, in its sole discretion, increase the Base Salary as a
result of any such review. Executive’s Base Salary shall not be reduced without
Executive’s consent.

 

2.2

Benefits.

(a)       During the Term, Executive shall be provided with employee benefits
commensurate with those made generally available to other executives of the
Operating Subsidiary. A list of the employee benefits provided generally to the
executives of the Operating Subsidiary as of the Effective Date is attached
hereto as Schedule 2.2, which Schedule is incorporated herein by reference for
all purposes. In addition, Executive shall be provided certain special benefits
(the “Special Benefits”) also listed on Schedule 2.2. Neither the Company nor
the Operating Subsidiary has undertaken any actions, or intends to undertake any
actions, designed to eliminate, reduce or otherwise limit any of the employee
benefits described on Schedule 2.2, but it is understood that such benefits
other than the Special Benefits may change from time to time.

(b)       If during the first two (2) years of the Term, Executive’s employment
with the Company and the Operating Subsidiary is terminated either by the
Company without Cause or by Executive for “Good Reason”, Executive shall be
entitled to (i) continued benefits under COBRA as it applies to the benefits
provided under subparagraph (a) above for Executive and those of his spouse and
dependent children who were covered thereunder as of the day before the
effective date of the termination (“COBRA Qualified Beneficiaries”) (subject to
the terms and conditions of the applicable benefit plans) and the Company shall
pay the Company portion of the required premium or contribution during the
period in which the Executive is receiving severance payments from the Company
or the COBRA period (whichever is shorter), in an amount which the Company was
remitting on behalf of the Executive prior to his termination, except that
Executive (or the COBRA

 

- 2 -

 



 

--------------------------------------------------------------------------------

Qualified Beneficiaries, as applicable) shall be required to continue to pay
that portion of any premiums or contributions that the Executive was remitting
prior to his termination to maintain such benefit (subject to any increases
imposed by the applicable benefit plan), and (ii) such other benefits as may be
required by law or subject to the terms of any benefit plan or other arrangement
that would by its terms apply to the Executive upon termination, provided that
if a premium or contribution is required, Executive shall remit all required
premiums and contributions in a manner required by the Company in order to
continue that benefit.

(c)       If Executive’s employment with the Company and the Operating
Subsidiary is terminated during the Term other than under the circumstances
specified in subparagraph (b) above, or if Executive’s employment is terminated
under the circumstances specified in subparagraph (b) above but Executive does
not execute within thirty (30) days following such termination, or Executive
executes but timely revokes, a release in the form of Exhibit A, which Exhibit
is incorporated herein by reference for all purposes, Executive shall be
entitled to (i) continued benefits under COBRA as it applies to the benefits
provided under subparagraph (a) above for Executive and the COBRA Qualified
Beneficiaries (subject to the terms and conditions of the applicable benefit
plans), provided that Executive (or the COBRA Qualified Beneficiaries, as
applicable) shall remit all required premiums or contributions in the manner
required by the Company in order to continue that benefit, and (ii) such other
benefits as may be required by law or subject to the terms of any benefit plan
or other arrangement that would by its terms apply to the Executive upon
termination, provided that if a premium or contribution is required, Executive
shall remit all required premiums and contributions in a manner required by the
Company in order to continue that benefit.

2.3     Bonuses. Executive shall not be entitled to receive any bonus for fiscal
year ending March 31, 2009. For the fiscal year ending March 31, 2010, Executive
shall be guaranteed a bonus of Two Hundred Fifty Thousand Dollars ($250,000),
which amount (subject to applicable withholding) shall be paid to Executive in a
single lump sum payment on or before May 1, 2010. For subsequent fiscal years
during the Term, Executive shall be eligible to receive a bonus based upon the
achievement of performance goals to be developed for each year by the Company’s
Board and the Compensation Committee of the Company’s Board. Except for payment
of pro-rated bonuses in circumstances hereinafter described, eligibility for all
bonuses, including the bonus for the fiscal year ending March 31, 2010, is
subject to the Operating Subsidiary policy that the employee be employed on the
“bonus payment date”, which for purposes hereof shall be the earlier of (i) the
date such bonus is actually paid, or (ii) May 1 of each year.

 

- 3 -

 



 

--------------------------------------------------------------------------------

2.4     Arrangements Relating to Work Location and Relocation of Residence.

(a)       The Company and the Operating Subsidiary will require that Executive
work primarily from the Company’s principal executive offices in Aurora,
Illinois effective as of the Effective Date. The Operating Subsidiary will
provide Executive accommodations at its cost at the Staybridge Suites/Aurora for
up to six months.

(b)       The Operating Subsidiary shall pay Executive the following relocation
allowances, (i) $60,000 upon the Effective Date, (ii) $60,000 upon Executive’s
identification of and signing a contract for purchase of a residence in Illinois
or identification of Illinois residence for lease and (iii) $60,000 upon the
closing of purchase of a new Illinois residence or the signing of a lease of new
Illinois residence having a term of at least one (1) year. In the event
Executive resigns without Good Reason, Executive shall repay any relocation
allowance received by Executive within the twelve (12) month period immediately
preceding the effective date of Executive’s resignation.

 

2.5

Options.

(a)       On the Effective Date, Executive shall receive Incentive Stock
Options, intended to qualify as incentive stock options within the meaning of
Section 422 of the Code, for 500,000 shares of Company Class A common stock
under the Westell Technologies, Inc. 2004 Stock Incentive Plan (the “2004 Stock
Incentive Plan”), vesting 25% (125,000 shares) on each annual anniversary of
grant. A condition of vesting of each award is that Executive remains an
employee of the Company on the applicable vesting date.

(b)       Executive shall be eligible to receive additional awards of options
and other benefits under the 2004 Stock Incentive Plan as determined by the
Compensation Committee of Company’s Board from time to time commencing April,
2010, it being understood that there is no commitment as to frequency or amount
of any such awards.

 

SECTION 3.

TERM.

3.1     Commencement. The term of Executive’s employment hereunder shall
commence on the Effective Date and continue until terminated in accordance with
this Agreement. The term of Executive’s employment hereunder is referred to
herein as the “Term.”

3.2     Termination for Cause. The Company may terminate Executive’s employment
with the Company and the Operating Subsidiary for Cause at any time during the
Term upon written notice specifying the cause for termination and the intended
termination date, provided that Executive fails to reasonably address and remedy
the circumstances constituting “Cause” within the

 

- 4 -

 



 

--------------------------------------------------------------------------------

applicable cure period, if any. Upon termination for Cause, Executive shall be
entitled to receive the Base Salary and benefits as set forth in Section 2.1 and
Section 2.2(a), respectively, through the effective date of such termination,
and such post termination benefits as are specified in Section 2.2(c).

3.3     Termination by Company Without Cause. The Company may terminate
Executive’s employment with the Company and the Operating Subsidiary without
Cause at any time during the Term upon written notice within the first two (2)
years of the Term or upon at least thirty (30) days prior written notice after
the first two (2) years of the Term. If the Company terminates Executive’s
employment without Cause, Executive shall be entitled to receive the Base Salary
and benefits as set forth in Section 2.1 and Section 2.2(a), respectively,
through the effective date of such termination, and such post termination
benefits as are specified in Section 2.2(b) or 2.2(c), as applicable. If such
termination occurs during the first two (2) years of the Term, Executive shall
also be entitled to receive as severance, upon execution within thirty (30) days
after termination of a release in the form attached as Exhibit A hereto and the
expiration of any revocation period thereunder without revocation, and
conditional upon Executive’s continued adherence to the post termination
covenants in this Agreement, (A) an amount equal to one (1) year’s Base Salary
at the Base Salary rate in effect for Executive as of the effective date of the
termination, payable in regular installments at the time salary would have been
payable, and (B) a pro rata portion of Executive’s target bonus approved by the
Company Board’s Compensation Committee under Section 2.3 for the fiscal year in
which termination occurs (or if termination occurs in the fiscal year ending
March 31, 2010, then the guaranteed bonus for that year), the amount of which
pro rata portion shall be equal to (x) that target or guaranteed bonus amount,
as applicable, multiplied by (y) a fraction, the numerator of which is the
number of days (through and including the effective date of the termination) in
such fiscal year that Executive was employed by the Company, and the denominator
of which is the number 365. Subject to timely execution of the required release,
the amount payable pursuant to this clause (B) shall be payable in a lump sum
within thirty (30) days following expiration of the revocation period thereunder
without revocation.

3.4     Termination by Executive for Good Reason. Executive may resign from and
terminate his employment with the Company and the Operating Subsidiary for Good
Reason at any time during the Term by notifying the Company within ninety (90)
days after the initial occurrence of the event constituting Good Reason
specifying in reasonable detail the basis for the Good Reason and providing the
Company with at least thirty (30) days to reasonably address and remedy the
circumstances constituting “Good Reason.” If the Company does not reasonably
address and remedy the circumstances constituting Good Reason within the period
granted by Executive, termination shall be effective ten (10) days following
expiration of the Company’s cure period. If Executive resigns for Good Reason in
accordance with this Section

 

- 5 -

 



 

--------------------------------------------------------------------------------

3.4 but in any event not later than one year following the initial occurrence of
the event constituting Good Reason, Executive shall be entitled to receive the
Base Salary and benefits as set forth in Section 2.1 and Section 2.2(a),
respectively, through the effective date of such termination, and such post
termination benefits as are specified in Section 2.2(b) or 2.2(c), as
applicable. If such termination occurs during the first two (2) years of the
Term, Executive shall also be entitled to receive, as severance, upon execution
of a release in the form attached as Exhibit A hereto within thirty (30) days
following termination and the expiration of any revocation period thereunder
without revocation, and conditional upon Executive’s continued adherence to the
post termination covenants in this Agreement, (A) an amount equal to one (1)
year’s Base Salary at the Base Salary rate in effect for Executive as of the
effective date of the termination, payable in regular installments at the time
salary would have been payable, and (B) a pro rata portion of Executive’s target
bonus approved by the Company Board’s Compensation Committee under Section 2.3
for the fiscal year in which termination occurs (or if termination occurs in the
fiscal year ending March 31, 2010, then the guaranteed bonus for that year), the
amount of which pro rata portion shall be equal to (x) that target or guaranteed
bonus amount, as applicable, multiplied by (y) a fraction, the numerator of
which is the number of calendar days (through and including the effective date
of the termination) in such fiscal year that Executive was employed by the
Company, and the denominator of which is the number 365. Subject to timely
execution of the required release, the amount payable pursuant to this clause
(B) shall be payable in a lump sum within thirty (30) days following expiration
of the revocation period thereunder without revocation.

3.5     Termination by Executive Without Good Reason. Executive may resign from
and terminate his employment with the Company and the Operating Subsidiary
without Good Reason at any time during the Term upon at least thirty (30) days
prior written notice. If Executive resigns from the Company and the Operating
Subsidiary other than for Good Reason, Executive shall be entitled to receive
the Base Salary and benefits as set forth in Section 2.1 and Section 2.2(a),
respectively, through the effective date of such termination, and such post
termination benefits as are specified in Section 2.2(c). In the event Executive
resigns from the Company and the Operating Subsidiary at any time during the
Term other than for Good Reason, the Company shall have the right to make such
resignation effective as of any date prior to the expiration of any required
notice period.

3.6     Death. Executive’s employment with the Company and the Operating
Subsidiary shall automatically be terminated upon Executive’s death, in which
case Executive’s estate shall (i) be entitled to receive the Base Salary and
benefits as set forth in Section 2.1 and Section 2.2(a), respectively, through
the date of Executive’s death, and (ii) and such post termination benefits as
are specified in Section 2.2(c).

 

- 6 -

 



 

--------------------------------------------------------------------------------

3.7     Disability. Executive’s employment with the Company and the Operating
Subsidiary shall automatically be terminated upon Executive’s Disability, in
which case Executive shall (i) be entitled to receive the Base Salary and
benefits as set forth in Section 2.1 and Section 2.2(a), respectively, through
the effective date of the termination, and (ii) and such post termination
benefits as are specified in Section 2.2(c).

3.8     Notice of Termination. Any purported termination of Executive’s
employment by the Company or by Executive shall be communicated by a written
Notice of Termination to the other party hereto in accordance with Section 7.6
hereof. A “Notice of Termination” shall mean a written notice that indicates the
specific termination provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances, if applicable, claimed to provide
a basis for termination of Executive’s employment.

 

SECTION 4.

CERTAIN COVENANTS OF EXECUTIVE.

 

4.1

Confidential Information

(a)       Executive acknowledges that the information, observations and data
obtained by him during the course of his employment by the Company concerning
the Business and affairs of the Westell Companies or of third parties that the
Westell Companies may be required to keep confidential (the “Westell Company
Information”) are confidential and are the property of the Westell Companies or
of such third parties. Executive hereby agrees that he shall not disclose to any
unauthorized person or use for his own account or for the account of any third
party any Westell Company Information without the Company’s prior written
consent, unless and then only to the extent the Westell Company Information
becomes generally known to and available for use by the public other than as a
result of Executive’s acts or failure to act. Executive shall use his best
efforts to prevent the unauthorized misuse, espionage, loss or theft of the
Westell Company Information. Executive further agrees to deliver to the Company
at the termination of his employment, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the Business of the Westell Companies
that Executive may then possess or have under his control.

4.2     No Competition. During the Term, and if following termination of
Executive’s employment with the Company and the Operating Subsidiary, Executive
is entitled to receive severance or if the Company elects to pay him the
severance specified in Section 3.3, even if the Executive would not otherwise be
entitled, then in consideration, Executive agrees that for one (1) year
following termination, Executive shall not, directly or indirectly, for himself,
or for any Entity, without the prior written consent of the Board of

 

- 7 -

 



 

--------------------------------------------------------------------------------

Company through its Chairman (which may be given or denied in his sole
discretion):

(a)    engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from Illinois or any state or country in
which the Westell Companies have Business or customers, or have solicited
customers; or

(b)   engage in or Participate In the Business or any other business that
competes with, or develops or offers products or services competitive with the
products or services of the Business, from any other location throughout the
world; or

(c)    call upon, solicit, serve, or accept business, from any customer or
prospective customer (wherever located) of the Westell Companies for the purpose
of selling products or services competitive with the products or services of the
Business; or

(d)   interfere with any business relationship of the Westell Companies, with
any of their customers or prospective customers or induce any such customers or
prospective customers to discontinue or reduce their relationship with the
Westell Companies.

To the extent that Executive is employed by or consults for an entity which is a
subsidiary, division or other affiliate of a larger business enterprise, the
determination as to whether the employment violates this Section 4.2 shall be
made solely by reference to the business activities conducted by the particular
subsidiary, division or affiliate by which Executive becomes employed or serves
as consultant.

4.3     No Solicitation. Whether or not Executive is entitled to severance pay,
Executive shall not, for twelve (12) months following termination: (i) induce or
attempt to induce any person who is employed by the Westell Companies in any
capacity to leave such person’s position, or in any way interfere with the
relationship between the Westell Companies and such person, or (ii) hire
directly or through another entity, in any capacity, any person who was employed
by the Westell Companies within twelve (12) months prior to termination of
Executive’s employment or during the twelve (12) months after termination,
unless and until such person has been separated from employment with the Westell
Companies for at least six (6) months.

4.4     Inventions. Any methodologies, inventions, improvements, discoveries,
processes, programs or systems developed or discovered by the Executive, whether
during working hours or by using the Westell Companies’ facilities, equipment or
trade secrets, shall be the sole and exclusive property of the Operating
Subsidiary. The Executive shall, upon reasonable request by the

 

- 8 -

 



 

--------------------------------------------------------------------------------

Company, execute and deliver such assignments and other documents necessary to
vest, at the Company’s sole expense, all right, title and interest in any
discovery or development in the Operating Subsidiary. The Westell Companies may,
upon prior notice to the Executive and without any fee, film, videotape,
photograph and record the Executive’s voice and likeness, and may utilize the
Executive’s name and likeness, in connection with the promotion of the Westell
Companies during employment upon prior notice. The Operating Subsidiary shall
own all rights in any such film, videotape, photograph or record of the
Executive’s voice and likeness for such use. The Executive acknowledges receipt
of the notice provided by the Operating Subsidiary pursuant to the Employee
Patent Act (765 Illinois Compiled Statutes, Act 1060), reproduced here:

 

NOTICE TO EMPLOYEE

This is to notify you that pursuant to the Employee Patent Act (765 Illinois
Compiled Statutes, Act 1060), the provisions of this Agreement regarding the
assignment of your rights in discoveries and inventions to the Operating
Subsidiary DOES NOT APPLY to an invention for which no equipment, supplies,
facilities or trade secret information of the Westell Companies was used and
which was developed entirely on your own time, unless (a) the invention relates
(i) to the business of the Westell Companies or (ii) to the Westell Companies’
actual or demonstrably anticipated research or development, or (b) the invention
results from or is the product of any work performed by you for the Westell
Companies in the scope of your efforts on behalf of the Company.

4.5     Reasonable Scope and Duration. Executive acknowledges that the
restrictions in this Section 4 are reasonable in scope, are necessary to protect
the trade secrets and other confidential and proprietary information of the
Westell Companies, that the benefits provided hereunder are full and fair
compensation for these covenants and that these covenants do not impair
Executive’s ability to be employed in other areas of his expertise and
experience. Specifically, Executive acknowledges the reasonableness of the
international scope of these covenants by reason of the international customer
base and prospective customer base and activities of the Westell Companies, the
widespread domestic and international scope of Executive’s contacts created
during his employment with the Westell Companies, the domestic and international
scope of Executive’s responsibilities with the Westell Companies and his access
to marketing strategies of the Westell Companies. Notwithstanding the foregoing,
if any court determines that any of the terms herein are unreasonable or
unenforceable, such court may interpret, alter, amend or modify any or all of
such terms to include as much of the scope, time period and intent as will
render such restrictions enforceable, and then in such reduced form, enforce
such terms. In the event of Executive’s breach of any

 

- 9 -

 



 

--------------------------------------------------------------------------------

covenant in this Section 4, the term of the covenant shall be extended for a
period equal to the period that the breach continues.

4.6     Equitable Relief. Executive agrees that any violation by Executive of
any covenant in this Section 4 may cause such damage to the Company as will be
serious and irreparable and the exact amount of which will be difficult to
ascertain, and for that reason, Executive agrees that the Company shall be
entitled, as a matter of right, to a temporary, preliminary and/or permanent
injunction and/or other injunctive relief, ex parte or otherwise, from any court
of competent jurisdiction, restraining any further violations by Executive. Such
injunctive relief shall be in addition to and in no way in limitation of, any
and all other remedies the Company shall have in law and equity for the
enforcement of such covenants and provisions.

SECTION 5.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF EXECUTIVE.
Executive represents and warrants to the Company that (i) the performance of
this Agreement will not breach any agreement or obligation by which Executive is
bound to keep in confidence proprietary information acquired by Executive or in
confidence or in trust prior to employment by the Company or any other agreement
to which Executive is a party or is bound, and (ii) he has not taken and does
not have in his possession or control any confidential information or property
relating to any former employer. Executive agrees that he will not use
confidential information or property of any other employer while employed by the
Company.

SECTION 6.           DEFINITIONS. For the purposes of this Agreement, the
following terms shall have the meanings indicated:

(a)       “Business” means the design, development, manufacture and sale of DSL
modem, broadband products and telco access products and related services of the
Westell Companies as they exist or are being developed on the Effective Date,
extensions of those products and services during Executive’s employment and new
products and services commenced or in development during his employment.

(b)       “Cause” shall mean (i) the failure by Executive to comply with a
particular directive or request from the Board of either the Company or the
Operating Subsidiary regarding a matter material to either company, and the
failure thereafter by Executive to reasonably address and remedy such
noncompliance within thirty (30) days (or such shorter period as shall be
reasonable or necessary under the circumstances) following Executive’s receipt
of written notice from such Board confirming Executive’s noncompliance; (ii) the
taking of an action by Executive regarding a matter material to either the
Company or the Operating Subsidiary, which action Executive knew at the time the
action was taken to be specifically contrary to a particular directive or
request from the Board of either the Company or the Operating Subsidiary,

 

- 10 -

 



 

--------------------------------------------------------------------------------

(iii) the failure by Executive to comply with the written policies of the
Company or the Operating Subsidiary regarding a matter material to the Company
or the Operating Subsidiary, including expenditure authority, and the failure
thereafter by Executive to reasonably address and remedy such noncompliance
within thirty (30) days (or such shorter period as shall be reasonable or
necessary under the circumstances) following Executive’s receipt of written
notice from such Board confirming Executive’s noncompliance, but such
opportunity to cure shall not apply if the failure is not curable;
(iv) Executive’s engaging in willful, reckless or grossly negligent conduct or
misconduct which, in the good faith determination of the Company’s Board or the
Operating Subsidiary’s Board, is materially injurious to the Company, the
Operating Subsidiary, or one or more of the other Westell Companies, monetarily
or otherwise; (v) the aiding or abetting a competitor or other breach by the
Executive of his fiduciary duties to the Company, the Operating Subsidiary or
any other of the Westell Companies for which he serves as officer or director;
(vi) a material breach by Executive of his obligations of confidentiality or
nondisclosure or (if applicable) any breach of Executive’s obligations of
noncompetition or nonsolicitation under this Agreement; (vii) the use or knowing
possession by Executive of illegal drugs on the premises of any of the Westell
Companies; or (viii) Executive is convicted of, or pleads guilty or no contest
to, a felony or a crime involving moral turpitude.

(c)       “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, including any valid regulation or other applicable
authorities promulgated thereunder.

(d)       “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any valid regulation or other applicable authorities promulgated
thereunder.

(e)       “Disability” shall mean in the case of Executive, the condition of
being mentally and/or physically disabled such that Executive shall be eligible
to receive benefits either under a long term disability insurance plan
maintained by the Operating Subsidiary or under the Social Security disability
program.

(f)        “Entity” means any business, whether a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other entity.

(g)       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
including any valid regulation or other applicable authorities promulgated
thereunder.

(h)       “Good Reason” shall mean the occurrence of any of the following
events: (i) a material breach by either the Company or the Operating

 

- 11 -

 



 

--------------------------------------------------------------------------------

Subsidiary of one or more of its respective covenants or obligations under this
Agreement, provided that the Company or the Operating Subsidiary shall have
failed to reasonably cure such breach within the applicable cure period provided
hereunder, if any; (ii) Executive’s Base Salary (as it may be increased from
time to time), is materially reduced without Executive’s prior written consent;
(iii) Executive’s primary duties and/or responsibilities as President and Chief
Executive Officer of the Company and the Operating Subsidiary are materially
reduced so as to no longer be befitting of the president and chief executive
officer of a publicly held company of comparable size in the telecommunication
industry in the United States; (iv) Executive is required, without his consent,
to relocate his principal office to a location, or commence principally working
out of another office located, more than 35 miles from the Company’s principal
executive offices in Aurora, Illinois; or (v) the Company and the Operating
Subsidiary fail at any time during the Term to maintain officer and director
liability insurance coverage for their officers and directors, provided that
such coverage is available to the Company and the Operating Subsidiary at
reasonable cost.

(i)        “Participate In” means the having of any direct or indirect interest
in any Entity, whether as a partner, shareholder, member, operator, sole
proprietor, agent, representative, independent contractor, consultant,
franchiser, franchisee, joint venturer, owner or otherwise, or the rendering of
any direct or indirect service or assistance to any Entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise); provided that the term “Participate In” shall not include the mere
ownership of less than 5% of the stock of a publicly-held corporation whose
stock is traded on a national securities exchange or in the over-the-counter
market.

(j)          “Westell Companies” means the Company, all of its direct and
indirect subsidiary companies, and any of them.

 

SECTION 7.

MISCELLANEOUS.

7.1     Settlement of Disputes. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Chicago Illinois, in accordance with the rules of the American Arbitration
Association then in effect by a single arbitrator. Judgment may be entered on
the arbitrator’s award in any court having jurisdiction. The arbitrator shall
not have the power to award any special, consequential or punitive damages.
Notwithstanding the foregoing, the Westell Companies shall have the right of
equitable relief in the courts pursuant to Section 4.6.

7.2     Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Executive
and supersede all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both

 

- 12 -

 



 

--------------------------------------------------------------------------------

parties hereto. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement.

7.3     Assignment; Benefit. This Agreement is personal and may not be assigned
by either party. Notwithstanding the foregoing, but subject to the provisions
herein pertaining to the occurrence of a Change of Control and the consequences
thereof, the Company may, from time to time, cause a purchaser of the business
and assets of the Company to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company and the Operating Subsidiary
would be required to perform it if no such assumption had taken place. In that
event, such purchaser shall become primarily liable to Executive for payments
hereunder, and the Company and the Operating Subsidiary shall be thereafter
released from any further obligations under this Agreement.

7.4     Applicable Law. This Agreement shall be governed by applicable federal
laws and, to the extent not inconsistent therewith or preempted thereby, the
laws of the State of Illinois, without regard to the principles of conflicts of
laws.

7.5     Code Section 409A Compliance. Notwithstanding any provision of this
Agreement to the contrary:

(a)       If and to the extent any payment or benefits under this Agreement are
otherwise subject to the requirements of Code Section 409A, the intent of the
parties is that such payment and benefits shall comply with Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company and the Operating Subsidiary make no representation that any or all of
the payments or benefits provided under this Agreement will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code Section
409A from applying to any such payments or benefits. In no event whatsoever
shall the Westell Companies be liable for any additional tax, interest or
penalty that may be imposed on Executive by Code Section 409A or damages for
failing to comply with Code Section 409A.

(b)       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of

 

- 13 -

 



 

--------------------------------------------------------------------------------

any amounts or benefits upon or following Executive’s termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c)       Each severance payment payable to Executive under Section 3.3 or 3.4,
as applicable, shall be treated as a separate and distinct “payment” for
purposes of Code Section 409A. Accordingly, any such payments that would
otherwise be payable (i) within 2-½ months after the end of the Company’s
taxable year containing Executive’s employment termination date, or (ii) within
2-½ months after Executive’s taxable year containing Executive’s employment
termination date, whichever occurs later (the “Short Term Deferral Period”), are
exempt from Code Section 409A. Furthermore, any such payments paid after the
Short Term Deferral Period are exempt from Code Section 409A as severance pay
due to an involuntary separation from service to the extent that the sum of
those payments is equal to or less than the maximum amount described in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) (the “Involuntary Separation Amount”)
because such payments are payable only upon Executive’s “involuntary” separation
from service for purposes of Code Section 409A. Accordingly, the sum of (A) such
payments that are paid within the Short Term Deferral Period and (B) such
payments paid after the Short Term Deferral Period that do not exceed the
Involuntary Separation Amount are exempt from Code Section 409A and, therefore,
notwithstanding any provision of the Plan to the contrary, if Executive is a
“specified employee” (as defined in Code Section 409A), only those payments that
are not otherwise exempt from Code Section 409A under clause (A) and (B) above
and that would otherwise have been payable in the first six (6) months following
Executive’s termination of employment will not be paid to Executive until the
date that is six months after the date of Executive’s termination of employment
(or, if earlier, Executive’s date of death). Any such deferred payments will be
paid in a lump sum; provided that no such actions shall reduce the amount of any
payments otherwise payable to Executive under this Agreement. Thereafter, the
remainder of any such payments shall be payable in accordance with Section 3.3
or 3.4, as applicable.

(d)       All expenses or other reimbursements to Executive under this
Agreement, if any, shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Executive
(provided that if any such reimbursements constitute taxable income to the
Executive, such reimbursements shall be paid no later than March 15th of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred), and no such reimbursement or expenses eligible for reimbursement
in any taxable year shall in any way affect the expenses eligible for
reimbursement in any other taxable year.

 

- 14 -

 



 

--------------------------------------------------------------------------------

(e)       Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

(f)        In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

(g)       To the extent required under Code Section 409A, (i) any reference
herein to the term “Agreement” shall mean this Agreement and any other plan,
agreement, method, program, or other arrangement, with which this Agreement is
required to be aggregated under Code Section 409A., and (ii) any reference
herein to the term “Company” and “Operating Subsidiary” shall mean the Company,
the Operating Subsidiary, and all persons with whom the Company and the
Operating Subsidiary would be considered a single employer under Code Section
414(b) or 414(c).

7.6     Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given (i) if
to Executive, when personally delivered, or (ii) if to either party when
delivered by recognized overnight courier such as Federal Express or when mailed
by United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal office and to Executive at Executive’s
principal residence as shown in the Company’s personnel records, provided that
all notices to the Company shall be directed to the attention of the Board of
the Company with a copy to the Secretary of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

7.7     Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party at any time
of any breach by the other party of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

7.8     Tax Effect. All payments or benefits provided hereunder shall be subject
to deduction for applicable withholding. Executive acknowledges that he is
responsible for payment of all income taxes in connection with any payment or
benefit owed to Executive under this Agreement, and that either withholding from
Executive’s compensation or payment to the Operating Subsidiary of such tax
shall be due at such time as income is recognized.

 

- 15 -

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

Westell Technologies, Inc.

By /s/ John Seazholtz, Chairman of the board

Westell, Inc.

By: /s/ John Seazholtz, Chairman of the board

 

 

/s/ Richard S. Gilbert

Richard S. Gilbert

 

- 16 -

 



 

--------------------------------------------------------------------------------

SCHEDULE 2.2

 

General Executive benefits (In accordance with terms of the plans, certain of
these benefits will require the Executive to pay all or some of the cost)

Vacation (4 weeks)

Section 125 Spending Accounts

Medical coverage

Vision Coverage

Short Term Disability

Long Term Disability

Basic Life Insurance

Supplemental Life Insurance (also see special benefits below)

401(k) retirement savings plan

US Savings bond payroll deduction

Stock Purchase Plan

Travel Assistance Program

Tuition Reimbursement

Workers Compensation

 

Special Benefits

 

Supplemental life insurance, additional life insurance benefits and financial
planning allowance – Company-paid-for benefits up to $10,000 total for fiscal
year 2010 and each fiscal year thereafter.

 

--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AGREEMENT

This General Release (“Agreement”) is entered into by and between Westell
Technologies, Inc. (the “Company”) and _______________ (the “Executive”). In
consideration of the mutual promises set forth below, the Company and Executive
agree and covenant as follows:

1.        Executive, hereby resigns from all board seats and officer positions
with the Company, Westell, Inc., an Illinois corporation and the wholly owned
subsidiary of the Company (the “Operating Subsidiary”) and any other and any
entity for which he has been so serving at the Company’s request.

2.        Executive hereby on behalf of himself and his heirs, executors,
administrators, attorneys, successors and assigns, hereby remises, releases,
forever discharges and covenants not to sue the Company, the Operating
Subsidiary, any of their its subsidiaries, and their current and former
shareholders, directors, officers, attorneys, agents, employees, successors and
assigns (the “Released Parties”), with respect to all claims, suits, demands,
actions or causes of action of any kind or nature whatsoever, whether the
underlying facts are known or unknown, which Executive has had or now claims,
pertaining to or arising out of Executive’s employment by the Company or the
Operating Subsidiary or Executive’s separation from employment with the Company
or the Operating Subsidiary, whether under any local, state or federal common
law, statute, regulation or ordinance, including, without limitation, Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (including the Older Workers Benefit Protection Act),
42 U.S.C. § 1981, the Civil Rights Act of 1991, the Family and Medical Leave
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act, the Equal Pay Act, and the Illinois Human Rights Act, and any
tort, contract or quasi-contract claims, except as hereinafter stated, or to any
Workers’ Compensation Act claim Executive may have.

Nothing herein shall however constitute a release by Executive of his rights
under the Employment Agreement dated _______________, 2009 that arise in
connection with termination without Cause or for Good Reason (as defined
therein), nor shall it release the Company from any indemnification obligations
it may have under Delaware law or the Company’s certificate of incorporation or
bylaws with respect to Executive’s role as an officer or director of the
Company, the Operating Subsidiary from any indemnification obligations it may
have under Illinois law or the Operating Subsidiary’s articles of incorporation
or bylaws with respect to Executive’s role as an officer or director of the
Operating Subsidiary, any rights under options that remain exercisable following
termination, or any vested benefits under the Company’s or the Operating
Subsidiary’s qualified benefit plans.

 

--------------------------------------------------------------------------------

3.        Subject to the such time constraints and other limitations as may be
imposed on Executive by his business and personal commitments and obligations,
Executive agrees to cooperate fully in any investigation or other legal
proceeding relating to the Company, the Operating Subsidiary or any of their
subsidiaries with respect to any matter that arose during his employment with
the Company, or that may involve matters within his knowledge. If any claims are
asserted by the Company or any of the Released Parties against a third party (or
by a third party against the Company or any of the Released Parties) regarding
such a matter, Executive agrees to cooperate fully in the prosecution or defense
of such claim by the Company and any of the Released Parties without additional
charge other than reimbursement for out of pocket expenses.

4.        Executive represents that Executive has not filed any charges, suits,
claims or complaints against the Released Parties with respect to claims
released under Section 2, and agrees not to do so in the future with respect to
any such claims.

5.        Executive understands and expressly acknowledges that he is not
releasing or waiving any rights or claims that may arise after the date this
Agreement is executed. Executive understands and expressly acknowledges that, in
exchange for Executive’s entry into this Agreement, Executive is receiving
consideration in addition to anything of value to which Executive is already
entitled.

6.        Executive acknowledges that the Company has advised Executive to
consult an attorney, at Executive’s expense, with respect to this Agreement.
Executive further acknowledges that Executive has twenty-one (21) days from
receipt of this Agreement to accept and sign this Agreement and that Executive
has seven (7) days to revoke acceptance of this Agreement, including its waiver
and release provisions after signing it. Notice of such revocation shall be
provided to the attention of the vice president of Human Resources of the
Company. Executive further acknowledges that Executive may waive the twenty-one
day consideration period by requesting and executing a form for that purpose.
The form may be requested from the vice president of Human Resources. This
Agreement shall not become effective until the revocation period has expired.

7.        This Agreement is not, and shall not in any way be construed as, an
admission by the Company that it has acted wrongfully with respect to Executive.

8.        Executive acknowledges that he has carefully read and fully
understands all of the provisions of this Agreement, and that he is knowingly,
voluntarily and willfully entering into this Agreement.

 

--------------------------------------------------------------------------------

9.        Executive acknowledges that in executing this Agreement, Executive has
not relied upon any representation by the Company that is not set forth in this
Agreement or in the Employment Agreement.

10.     This Agreement shall be construed and enforced pursuant to the
substantive laws of the State of Illinois.

 

- 2



 

--------------------------------------------------------------------------------

PLEASE READ THIS AGREEMENT CAREFULLY.

IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS

Westell Technologies, Inc.

By:_________________________

Date: _________________________

_________________________

Executive

Date: _________________________

_________________________

Witness Signature

_________________________

Name of Witness (Printed)

_________________________

(Street Address)

_________________________

(City, State, Zip Code)

 

 

- 3



 

 